  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 1 of 15 PageID #:1313




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


CRAFTWOOD LUMBER COMPANY, ET AL.,             )
                                              )
             Plaintiffs,                      )
                                              )      No. 16 C 4321
             v.                               )
                                              )
ESSENDANT, INC., ET AL.,                      )      Judge Thomas M. Durkin
                                              )
             Defendants.                      )

                      MEMORANDUM OPINION & ORDER

      Plaintiff hardware stores Craftwood Lumber Company and Craftwood II, Inc.

(together, “Craftwood”) allege that defendants Essendant, Inc. and Essendant Co.

(together, “Essendant”), distributers of office products, janitorial supplies and more,

sent Craftwood unsolicited fax advertisements in violation of the Telephone

Consumer Protection Act of 1991 (“TCPA”), as amended by the Junk Fax Protection

Act of 2005. R. 1. Craftwood also makes class allegations on behalf of others

similarly situated. Before the Court is Craftwood’s amended motion for class

certification. R. 79. For the reasons explained below, that motion is denied.

                                      Standard

       To be certified, a putative class must satisfy the four prerequisites of Federal

Rule of Civil Procedure 23(a): numerosity, commonality, typicality, and adequacy of

representation. Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 811 (7th

Cir. 2012). The action also must satisfy at least one of the three subsections of Rule

23(b). Id. Here, Craftwood seeks certification under Rule 23(b)(3), which requires a
    Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 2 of 15 PageID #:1314




finding that “questions of law or fact common to class members predominate over

any questions affecting only individual members, and that a class action is superior

to other available methods for the fair and efficient adjudication of the controversy.”

“Plaintiffs bear the burden of showing that a proposed class satisfies the Rule 23

requirements,” Messner, 669 F.3d at 811, and must do so “through evidentiary

proof.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). Class certification

“analysis will frequently entail ‘overlap with the merits of the plaintiff’s underlying

claim,’” id. at 33-34 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351

(2011)), but “[m]erits questions may be considered . . . only to the extent . . . that

they are relevant to determining whether the Rule 23 prerequisites for class

certification are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S.

455, 466 (2013).

        District courts have “broad discretion” when determining whether a proposed

class satisfies Rule 23. Howland v. First Am. Title Ins. Co., 672 F.3d 525, 528 (7th

Cir. 2012); see also Dukes, 564 U.S. at 369 (“[M]ost issues arising under Rule 23 . . .

[are] committed in the first instance to the discretion of the district court.”).

                                     Background 1

        In December 2016, the Court consolidated this TCPA case with another,

Alpha Tech Pet, Inc. et al. v. Essendant, Inc., No. 16 C 513 (“Alpha Tech”), for pre-

trial proceedings. R. 45. The Alpha Tech plaintiffs and Craftwood (plaintiffs from



1 Additional background information is set forth in the Court’s November 3, 2017
Memorandum Opinion and Order granting Essendant’s motion to deny certification
of Craftwood’s initial putative class discussed infra. 16 C 513, R. 117.
                                            2
  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 3 of 15 PageID #:1315




both lawsuits together, “Plaintiffs”) asserted the same claims against Essendant

and effectively sought to represent the same class (the “initial class”), which

included all persons and entities to whom Essendant sent fax transmissions from

May 2011 to May 2015. The claims implicated approximately 1.5 million faxes in

725 separate transmissions to nearly 24,000 unique fax numbers. Plaintiffs allege

that the opt-out notices included in the faxes were insufficient.

      Essendant preemptively filed a motion to deny class certification following

the D.C. Circuit decision Bais Yaakov of Spring Valley v. FCC, 852 F.3d 1078 (D.C.

Cir. 2017), arguing that Bais Yaakov found the so-called FCC “Solicited Fax Rule”

unlawful to the extent it required opt-out notices on solicited faxes. This Court

agreed, and in granting Essendant’s motion to deny certification of the initial class

in November 2017, concluded based on Bais Yaakov that the TCPA requires opt-out

language on only unsolicited faxes, and that individualized questions regarding

consent “would require a series of mini-trials, thus defeating predominance and

superiority” in Plaintiffs’ cases. 16 C 513, R. 117 at 8. In so holding, this Court

noted that Essendant had shown that consent for these purposes comes in many

forms, including: orally; via consent forms; entries in its Trend database reflecting

that consent forms had been collected from a particular customer; and through its

practice of advising customers at the outset of the relationship of their option to

receive Essendant faxes and requesting fax numbers for that purpose. See 16 C 513,

R. 117 at 11-13 (citing the Junk Fax Prevention Act of 2005, 71 FR 25967-01, 2006

WL 1151584, and discussing the ways in which Essendant demonstrated that it had



                                           3
  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 4 of 15 PageID #:1316




received and/or recorded consent). Essendant also demonstrated that some consent

records were lost or destroyed in the aftermath of Hurricane Katrina, and that its

written records underrepresented the consent actually obtained, not only because

some consent was oral and not formally recorded, but also because its Trend

database allows for just one fax number entry per recipient, and in many cases

recipients have more than one and/or subsequently changed their fax number(s). Id.

at 13-14 (citing 16 C 513, R. 71-2 ¶¶ 29-33 & Ex. 9 (former Essendant Director of

Sales Jon Phillips’s initial declaration)). To that end, Essendant also provided

declarations from fax recipients who attested to having consented to receive faxes,

but who were not reflected in the Trend database as having consented and for

whom no consent forms have been located. Id. at 13. This Court held that all of this

constituted “concrete evidence of consent” precluding certification under Rule

23(b)(3). Id. at 12 (collecting cases).

       Plaintiffs appealed, and in December 2018, the Seventh Circuit affirmed,

stopping short of holding that Bais Yaakov overruled the Solicited Fax Rule, but

concluding that it “drained [it] of a great deal of force.” Brodsky v. Humana Dental

Ins. Co., 910 F.3d 285, 290 (7th Cir. 2019). The court held that this Court was

“within [its] rights” to find that there were “enough problems with class treatment”

that a class action was “not a superior mechanism for adjudicating” this case,

because it was “necessary to distinguish between faxes sent with permission . . . and

those that are truly unsolicited.” Id. at 291. The court continued, “the question of

what suffices for consent is central, and it is likely to vary from recipient to



                                          4
    Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 5 of 15 PageID #:1317




recipient (or so the district court reasonably could have concluded),” and as such

“issues concerning solicitation, permission, pre-existing relationships, and the like .

. . remain[ed] as obstacles to class treatment.” Id. at 291-92. 2

        Plaintiffs subsequently informed the Court and Essendant of their intent to

seek certification of a new class and amend their respective complaints. They

described the class as concerning 9,848 “fresh numbers” of non-customers who

received faxes on nine dates over a two-month period in 2015, and asserted that

“the most likely explanation why Essendant’s fax target list spiked . . . practically

overnight” was that “Essendant received the fresh numbers from someone else—all

at once.” 16 C 513, R. 145 at 5. Plaintiffs claimed that additional discovery would

help prove this theory, and defined the proposed class as:

        All non-customers of Essendant that were subscribers of telephone
        numbers to which Essendant (including its subsidiaries) sent facsimile
        transmissions on [certain dates in March and April 2015] through ABC
        Fax.

Id. at 3-4. According to Plaintiffs, this narrowed class addressed the Court’s earlier

concerns about individualized consent inquiries. But in declining to allow the

amendment and reopen discovery, the Court pointed out that Plaintiffs’ shift in

focus to strictly non-customers changed the theory of the litigation in cases that

were more than three-years-old and in which discovery had been closed for over two

years. And the Court noted that it had already entertained and denied an earlier

2While Brodsky did not officially sound the death knell for the Solicited Fax Rule in
this Circuit, the FCC eliminated it in November 2018 and dismissed as moot all
pending applications for retroactive waivers. See FCC Order, DA 18-1159 (available
at https://docs.fcc.gov/public/attachments/DA-18-1159A1.pdf).

                                            5
  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 6 of 15 PageID #:1318




request by Plaintiffs to reopen discovery on the heels of Essendant’s initial motion

to deny class certification in 2017, at which point Plaintiffs inexplicably sought to

take their very first deposition, and that their position was even less tenable now.

Moreover, the Court concluded that the amendment would likely be futile in any

case, because even for the proposed narrowed class, the parties disagreed over

whether and how many of the fax recipients in question were customers or

otherwise consented to receive faxes.

      The Alpha Tech case settled thereafter. But Craftwood again sought leave to

file an amended motion for class certification of “fresh numbers” recipients under

the same third party theory, this time representing that no further discovery and no

amended pleading would be necessary. 16 C 513, R. 149 at 2. Craftwood reasoned

that Essendant had never claimed that non-customers had consented to receive

faxes, so consent was a non-issue, and under the Seventh Circuit’s decision in

Mullins v. Direct Digital, LLC, 795 F.3d 654 (7th Cir. 2015), the inquiry into a

putative class member’s customer status would go to the manageability of the class

under Rule 23(b)(3)’s superiority prong, and would not defeat certification. Id. at 5-

6. In response, Essendant contended that certification was plainly improper for the

same reason it was with regard to both the initial class, and the narrowed class for

which Essendant subsequently sought certification; that is, because individualized

consent issues predominated. The Court warned that no further discovery would be

allowed, but granted Craftwood leave to file its amended class certification motion.

That motion proposes a class definition that matches exactly that which the Court



                                          6
  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 7 of 15 PageID #:1319




previously rejected when Craftwood initially sought to amend, implicating the same

9,848 “fresh numbers” fax recipients. See R. 79 at 2; R. 79-2 at 3.

                                      Analysis

      Generally, a court enjoys broad discretion to alter or amend a class

certification order prior to final judgment. Fed. R. Civ. P. 23(c)(1)(C). And that

includes the discretion to certify a narrowed class on a renewed certification motion.

See Otero v. Dart, 306 F.R.D. 197, 208 (N.D. Ill. 2014); Mednick v. Precor, Inc., 320

F.R.D. 140 (N.D. Ill. 2017). But the putative, narrowed class still must satisfy Rule

23’s requirements. Essendant attacks Craftwood’s amended motion for class

certification on every aspect of Rule 23(a) and (b)(3) and then some. But the Court

need look no further than the parties’ arguments regarding consent and Rule

23(b)(3) to resolve Craftwood’s motion, so its analysis starts and ends there.

      “[T]o determine whether any putative member of the proposed class ha[s] a

TCPA claim,” the Court first must “determine whether that proposed class member

‘solicited,’” or consented to, “the faxes it received.” Brodsky, 2017 WL 3704824, at

*10. The consent question is context-dependent, and often precludes certification

under Rule 23(b)(3). See e.g., id. at *5, *10 (“individual consent issues defeat

predominance and superiority,”); Sandusky, 863 F.3d at 466 (individual consent

issues “keep common questions from predominating”). Indeed, “[i]f individual issues

predominate, then class certification is usually not a superior method for resolving

the controversy, since management of such issues by a court will not be efficient.”




                                           7
    Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 8 of 15 PageID #:1320




See Clark v. Experian Info., Inc., 233 F.R.D. 508, 511 (N.D. Ill. 2005), aff’d sub nom.

Clark v. Experian Info. Sols., Inc., 256 F. App’x 818 (7th Cir. 2007). 3

        But there are no individualized consent concerns when recipient fax numbers

are obtained from a single source, because the issue is then susceptible to class-wide

resolution. See Wolfkiel v. Intersections Ins. Servs. Inc., 303 F.R.D. 287, 294 (N.D.

Ill. 2014) (consent can be addressed on a class-wide basis where the source of the

contact information for the fax recipients is a single “leads” list); see also Hinman v.

M & M Rental Ctr., Inc., 545 F. Supp. 2d 802, 807 (N.D. Ill. 2008) (consent issue was

common where “fax broadcasts at issue were sent en masse to recipients identified

on a singular ‘leads’ list obtained from singular source”); Licari Family Chiropractic

Inc. v. eClinical Works, LLC, 2019 WL 7423551, at *7 (M.D. Fla. Sept. 16, 2019) (“in

cases in which a sender obtained all of the fax recipients’ fax numbers from a single

purveyor of such information there exists a class-wide means of establishing the

lack of consent”) (internal citations omitted). And that’s Craftwood’s theory here. As

explained, Craftwood argues that the “fresh numbers” were likely obtained “at once”

from a third party—suggesting one of Essendant’s three buying group cooperative

customers Do-It-Best, True*Serv or Ace Hardware, of which it contends many “fresh

number” recipients, including Craftwood, were members—since Essendant had not


3 In addition to potential individual questions regarding the manner in which
consent is obtained or the extent of the consent provided, there can also be
individual questions about whether consent was required at all. As the Seventh
Circuit observed, “[t]here are exceptions to the prohibitions on sending unsolicited
faxes, including situations where the sender has an established business
relationship with the recipient [and] the sender obtains the recipient’s fax number
through some sort of voluntary communication.” Brodsky, 910 F.3d at 290 (quoting
47 U.S.C. § 227(b)(1)(C)(i)-(iii)).
                                            8
  Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 9 of 15 PageID #:1321




faxed them before. But the best Craftwood can do to support its theory on the

limited discovery before it is: (1) to point out that the “fresh numbers” associated

with buying group members are listed on Essendant’s Customer ID list by their

respective buying group’s Customer ID number, rather than a number that is

unique to the recipient; and (2) reiterate that Essendant never claimed to have

obtained consent from non-customers, which it contends includes buying group

members. R. 103-1 ¶ 5. But former Essendant Director of Sales Jon Phillips attests

that Essendant did not purchase the “fresh numbers” from a buying group or any

other third party, and Craftwood has presented no other evidence that it did. See R.

91-1 ¶ 10 (Phillips’ Second Declaration stating “Essendant did not purchase a third-

party list of the ‘fresh numbers’”).

      Further, the evidence shows that more than 2,750 of the 9,848 “fresh

numbers” are accounted for on the Customer ID list by reference to their own

specific Customer ID number (and not that of a buying group). See R. 103-1 ¶ 5. And

thousands of the “fresh numbers” are accounted for in Essendant’s records. See 91-2

¶¶ 10, 12-16, 18-19 (reflecting that 2,160 of the “fresh numbers” have a fax number

listed in Essendant’s Trend database, 427 of the “fresh numbers” appear in

Essendant’s credit files, and that hundreds of additional “fresh numbers” were

accounted for as matching with a Trend database entry or credit file using

additional identifiers such as telephone numbers and customer names). Further,

almost half of the fax recipients who confirmed via declaration in connection with

Craftwood’s initial class certification bid to have consented to receive faxes despite a



                                           9
    Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 10 of 15 PageID #:1322




lack of documentary evidence are among the “fresh numbers” population. R. 91 at

10. This evidence belies any inference that might otherwise be drawn regarding a

buying group as the “singular source” of those numbers (and thus that consent is a

question common to the putative class), and counsels against certification here. 4 See

Licari Family Chiropractic Inc., 2019 WL 7423551 at *8 (“Plaintiffs’ inability to

establish or even allege a generalized theory of prior express permission . . .

demonstrates that this matter is unsuitable for class treatment.”); see also Gene

And Gene LLC v. Biopay LLC, 541 F.3d 318, 329 (5th Cir. 2008) (holding that “the

determinative question of whether consent can be established via class-wide proof

must . . . be answered in the negative” because the plaintiff “failed to advance a

viable theory of generalized proof to identify those persons, if any, to whom BioPay

may be liable under the TCPA.”).

        But Craftwood pivots once more in its reply brief to argue that it never

contended that all of the 9,848 “fresh numbers” recipients were non-customers, and

arguing for certification of some further narrowed class. According to Craftwood,

those “fresh numbers” recipients which are accounted for in Essendant’s records are

customers, while those not accounted for are not, and again because Essendant


4  Further, even if Craftwood presented evidence of a “leads” list for those “fresh
numbers” buying group members that are not accounted for in Essendant’s files, the
Court doubts that it would suffice to demonstrate a class-wide basis for determining
consent to fax here. Indeed, in a best-case scenario, three buying groups necessarily
implies three (or more) “leads” lists, and thus at least as many questions regarding
whether a recipient’s presence on any such list means that the recipient had
consented to receive faxes. Cf. Hinman, 545 F. Supp. 2d 802, 807 (N.D. Ill. 2008)
(predominance and superiority of class treatment established in part by fact that
fax broadcasts at issue were sent “en masse” to recipients “identified on a singular
‘leads’ list obtained from a singular source.”).
                                          10
    Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 11 of 15 PageID #:1323




never claimed to have obtained consent from non-customers, each such recipient

must have a claim here. R. 103 at 13. Craftwood continues that any difficulty

determining a particular recipient’s customer status could not defeat class

certification, because the Seventh Circuit directs that courts are not to deny

certification “simply because it may be challenging to identify . . . class members.”

R. 103 at 6-9 (quoting Mullins, 795 F.3d at 664).

         But these arguments also fail. First, in so arguing, Craftwood effectively

admits the failure of its initial theory that the “fresh numbers” were obtained from

a third party, while simultaneously (and confusingly) insisting that they were. 5

Further, in arguing that Essendant never claimed to have obtained consent from

non-customers, Craftwood fails to acknowledge that the parties’ differing (and in

Craftwood’s case, shifting) definitions of “customer” explain the disconnect. Indeed,

while Craftwood seems to argue that at the very least, buying group members such

as themselves who purchased only indirectly from Essendant through their buying

groups are not customers, it all but ignores that Essendant apparently regards all

buying group members as customers—referring to those that purchased from it

directly as “direct customers” in its brief, and those that purchased from it only

through their respective buying groups as “indirect customers”—and treated them

5
    Indeed, Craftwood contends on reply that:
         [i]n ten blasts in March and April 2015, Essendant faxed almost 10,000
         new numbers. In the preceding four years Essendant had faxed only
         14,000 numbers total. These “fresh” numbers appeared all-at-once—
         almost doubling the fax program. It defies logic to think these were
         customer numbers sitting in Essendant’s files.
R. 103 at 15. As discussed supra, the latter is exactly what the evidence reflects as
to thousands of the 9,848 “fresh numbers.”
                                          11
 Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 12 of 15 PageID #:1324




as such. Indeed, according to Mr. Phillips, Essendant communicated with all buying

group members in the same way as any other customer, and obtained their consent

to fax in the same ways, too. R. 91-1 ¶ 8. In other words, Essendant communicated

in each of the manners of consent outlined and held to preclude certification in the

Court’s 2017 order (including oral consent), effectively eviscerating any argument

that a lack of record means a lack of consent.

      Mr. Phillips further attested to his belief that “if an individual investigation

were performed with respect to each of the fax recipients . . . in the purported ‘fresh

number’ population (including by speaking to the appropriate representatives of

each recipient), the results would show that Essendant had the prior express

permission of most (if not all) of the recipients.” Id. ¶ 9. Essendant provided actual

examples of that consent, including among those meeting Craftwood’s “non-

customer” definition, along with evidence that consent for this population is

underrepresented, just as it was for Craftwood’s initial class. Compare R. 103 at 12-

13 (Craftwood’s reply brief arguing that any “fresh numbers” recipients not

accounted for in the Trend database are “non-customers”), with R. 91-2 (Essendant

attorney Lauri Mazzuchetti’s declaration identifying “fresh numbers” recipients not

in Essendant’s Trend database or credit files but for which Essendant has a consent

form; indicating that buying group members were among the hundreds of “fresh

numbers” recipients for which a “yes” value for consent is reflected in Trend

database   entries;   and   explaining   why     Essendant’s   records   likely   hugely

underestimate the consent actually obtained).



                                          12
 Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 13 of 15 PageID #:1325




      Aside from buying group members, Craftwood does not describe any other

“type” of alleged non-customer among the “fresh numbers” population. And that

makes sense, given Craftwood’s theory that buying groups were the source of the

numbers in the first place. Further, except for showing that 120 buying group

member recipients’ fax numbers are not on Essendant’s customer list or reflected on

Trend and to complain that Mr. Phillips’ testimony is only “speculation,” Craftwood

offers little to counter Essendant’s evidence and argument. But again, a lack of

records does not mean a lack of consent, and as this Court previously told the

parties, evidence need not be admissible for purposes of resolving class certification

issues. See 16 C 513, R. 117 at 16 (citing Young v. Fortis Plastics, LLC, 294 F.R.D.

128, 135 (N.D. Ind. 2013)); see also In Re Front Loading Washing Mach. Class

Action Litig., 2013 WL 3466821, at *10 (D.N.J. July 10, 2013) (“The Federal Rules of

Evidence are not stringently applied during class certification and courts may

consider evidence that might later be ruled inadmissible at trial”). The Court finds

more than enough to preclude certification here.

      In sum, because Essendant presents evidence that a significant percentage of

the “fresh numbers” population was already accounted for in its records, without

more, Craftwood’s “leads” list theory fails, and so too any contention that consent is

susceptible to class-wide proof. See Gorss Motels, Inc. v. Brigadoon Fitness, Inc., 331

F.R.D. 355, 360-61 (N.D. Ind. 2019), reconsideration denied, 2019 WL 5692168 (N.D.

Ind. Nov. 4, 2019) (consent is “a question common to the class only if similar

evidence and methodology will suffice to answer the question for each member or



                                          13
 Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 14 of 15 PageID #:1326




the issue is susceptible to generalized, class-wide proof”). Instead, the evidence

demonstrates that Essendant sought and obtained consent from members of the

“fresh numbers” population, even if further narrowed to include only buying group

members or a subset thereof. As such, class treatment remains inappropriate

because “we do not know what kind of pre-existing arrangement may have existed

between [Essendant] and the other fax recipients that [Craftwood] wants to

represent” without inquiring into whether those recipients provided a consent form,

or were marked as having consented in the Trend database or otherwise in

Essendant’s files. See Brodsky, 910 F.3d at 291. And because Essendant obtained

consent orally and certain of its files were destroyed or underrepresent the consent

obtained, even then the Court’s review would not be complete. Assessing consent

even for this narrowed putative class—no matter how defined—is thus “sufficiently

individualized to preclude class certification.” Sandusky, 863 F.3d at 468-69; see

also G.M. Sign, Inc. v. Brink’s Mfg. Co., 2011 WL 248511, at *9 (N.D. Ill. Jan. 25,

2011) (denying class certification where it “seems unavoidable that the Court would

have to conduct a series of mini-trials to determine . . . consent”).

      Accordingly, the Court need not address the parties’ arguments under Rule

23(a) and otherwise. See Priddy v. Health Care Serv. Corp., 870 F.3d 657, 660 (7th

Cir. 2017) (“The plaintiff bears the burden of proving by a preponderance of the

evidence all necessary prerequisites to the class action.”). Class certification is

improper.




                                           14
 Case: 1:16-cv-04321 Document #: 118 Filed: 06/04/20 Page 15 of 15 PageID #:1327




                                     Conclusion

      In light of the minimal discovery Craftwood took in this case, it should come

as no surprise that it once more fails to meet its burden to demonstrate that

common questions predominate and class treatment is superior to individual

litigation. The amended motion for class certification is denied. R. 79.

                                               ENTERED:

                                               _____________________________

                                               Honorable Thomas M. Durkin
                                               United States District Judge

Dated: June 4, 2020




                                          15
